Case 1:17-cv-01574-RCL Document 99-3 Filed 06/17/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATIONAL TRUST FOR HISTORIC
PRESERVATION IN THE UNITED STATES

and

ASSOCIATION FOR THE PRESERVATION
OF VIRGINIA ANTIQUITIES

Plaintiffs,
Vv.
TODD T. SEMONITE, Lieutenant General
Chief of Engineers and Commanding General,
U.S. Army Corps of Engineers

and

ROBERT M. SPEER
Acting Secretary of the Army

Defendants.

Ne Ne Ne ee ee ee ee ee OE Ee er

Civ. No. 1:17-cv-01574-RCL

DECLARATION OF SAMUEL KOHN IN
SUPPORT OF PLAINTIFFS’ NOTICE

I, Samuel Kohn, declare as follows:

1. Lam an associate at the law firm of Dentons LLP, counsel for the National Trust

for Historic Preservation in the United States and the Association for the Preservation of Virginia

Antiquities (“Plaintiffs”) in this matter.

2. At approximately 11:45 p.m. EDT on June 14, 2019, while I was flying from

Washington, DC to San Francisco, Matthew Adams asked me to complete the filing of a short
Case 1:17-cv-01574-RCL Document 99-3 Filed 06/17/19 Page 2 of 2

Motion in the above-captioned matter. Mr. Adams explained that a technical problem had
prevented the filing from being completed earlier.

3. I prepared a notice of appearance, logged into the Court’s ECF system, filed the
notice of appearance, and, finally, filed the Motion. Unfortunately, the in-flight wireless system
made each of these steps unusually time-consuming. For example, the slowness of the in-flight
wireless system resulted in my being disconnected from our Firm’s remote access server (on
which the documents to be filed were saved) on multiple occasions. I eventually completed the

filing at 12:57 a.m. EDT on June 15, 2019.

I declare under penalty of perjury that the foregoing is true and correct.

Respectfully submitted this 17th day of June, 2019.

— ; | = =
